DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/15/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.


3. Applicant's amendment and remarks filed on 04/15/2021 are acknowledged.
Claims 43-62 are pending. 


4. The following Species of the claimed invention stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic claim:
gamma-aminobutyric acid mimetic including gabapentin,
thiazide diuretic including meticrane,
vitamin B6 including pyridoxine,
psoralen derivative including trioxysalen,
active form of vitamin D including calcitriol,
antihistamine including cetirizine,
a Rho kinase inhibitor including fasudil,
a cyclin-dependent kinase inhibitor including flavopiridol,
hydrocotamine, and
galantamine.


(i) retinoic acid derivatives, retinoic acid receptor-gamma agonists, pan-retinoic acid receptor agonists, and retinoic acid receptor-alpha agonists (including all-trans-retinoic acid, bexarotene, CD1530, Ro 41-5253 and SR11237); and
(ii) nitric oxide generators (including isosorbide dinitrate, isosorbide mononitrate, nitroglycerin and JS-K).



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 43-62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43 is indefinite in the recitation of retinoic acid “derivatives,” because neither the nature nor the degree of acceptable derivation are defined.  It is unclear how many and what kinds of chemical groups can be altered, substituted, removed or added, for the resulting product to be within the genus of retinoic acid derivatives.

Claims 44-62 are indefinite because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of 35 U.S.C. 112(d): 
REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. Claim 47 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 47 depends on claim 43, which recites therapeutic agents “retinoic acid derivatives, retinoic acid receptor-gamma agonist, pan-retinoic acid receptor agonist, retinoic acid receptor-alpha agonist,” and claim 47 recites therapeutic agent SR11237.  According to Sigma-Aldrich Catalog (2021), “SR11237 is a selective pan retinoid X receptor (RXR) agonist with no retinoid A receptor (RAR) activity” (emphasis added).  Accordingly, SR11237 is neither “pan-retinoic acid receptor agonist” nor “retinoic acid receptor-alpha agonist,” and as such is outside of the scope of therapeutic agents recited in claim 43.

Therefore, dependent claim 47 may be infringed without infringing the base claim, and as such, claim 47 fails to further limit, and fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. Claims 43-46, 48, 50, and 57-59 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ledbetter et al. (US 20070237779; see entire document).

Ledbetter teaches and claims a binding protein comprising scFv capable of binding to a target molecule (e.g. claims 1-2), in particular to CTLA-4 (e.g. claims 180-181, 316-317).  Ledbetter further teaches and claims a method of treating a subject comprising administering the above protein in combination with a second compound (e.g. claim 410), wherein the second compound is a retinoid or vitamin A (e.g. claim 411).

In Example 12, Ledbetter describes an anti-CTLA-4 scFv Ig fusion protein based on anti-CTLA-4 antibody 10A8 [0598].  The binding constructs are co-administered with retinoids (e.g. [0522]).  Retinoids include Vitamin A and its derivatives, which have the ability to stop cells from dividing and cause them to differentiate. Vitamin A is combined with binding constructs of the invention to combat various forms of cancer [0522].  Binding proteins targeting B7-H1 (i.e. PD-L1) are also contemplated (e.g. claim 33; see also [0102], [0155]).  The forms of cancer exemplified by Ledbetter include melanoma, prostate cancer, lymphoma, astrocytoma (brain cancer), and lung cancer (e.g. [0120], [0502]).

.


11. Claims 43-45, 47-52, 54, 56-58, 60 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazier et al. (US 20140363442; see entire document).

Frazier teaches that anti-CD47 antibodies that reverse TSP1 inhibition of nitric oxide signaling are effective as anti-cancer agents for treating susceptible cancer cells, promoting their phagocytic uptake and clearance (e.g. the Abstract), wherein susceptible cancers include melanoma, prostate cancer, lymphoma, brain cancer, lung cancer and renal cell carcinoma (e.g. [0069], [0121]).  The efficacy of the treatment is improved by administering a nitric oxide donor or precursor, such as isosorbide dinitrate or nitroglycerin (e.g. [0089]-[0091], [0250]).  Frazier teaches further therapeutic combinations to treat cancer indications [0253].  Of particular interest are combinations with antibodies that increase the immune response to cancer by modulating co-stimulatory or inhibitory interactions that influence the T cell response to tumor antigens, including inhibitors of immune checkpoints and modulators of co-stimulatory molecules [0257].  These include GITR, PD1, PD-L1, and CTLA-4 the latter including ipilimumab (e.g. [0214], [0257]-[0258]).

Accordingly, Frazier teaches methods of treating a malignant condition comprising administering a therapeutic combination of a checkpoint modulating agent and a nitric oxide generator, wherein the checkpoint modulating agent is an inhibitor of CTLA-4, PD-1, or PD-L1, and the nitric oxide generator is isosorbide dinitrate or nitroglycerin.  As such Frazier teaches all of the limitations of claims 43-45, 47-52, 54, 56-58, 60 and 62, thereby anticipating these claims.


12. Claims 43-48, 52-53, 55, 57-59 and 61 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dias et al. (US 20130243731; see entire document).

Dias teaches methods of treating cancer comprising administering an expression vector encoding an anti-CTLA4 antibody (e.g. [0032]-[0036], [0048]), which is a means of administering an anti-CTLA4 antibody.  Dias exemplifies all-trans retinoic acid as a preferable agent to use in combination therapy (e.g. [0132]), and mesothelioma as a cancer treatable by the method (e.g. [0117], claim 52, and a working example at [0178]).  Anti-CTLA4 antibodies are exemplified as ipilimumab and tremelimumab (e.g. [0011], [0063], [0174]).  These teachings include all of the limitations of claims 43-48, 52-53, 55, 57-59 and 61.



13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


14. Claims 43-50, 55, 57-59 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16979962, published as US 20210015857.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘962 application.  The latter are directed to methods of treating cancer comprising administering a combination of an immune checkpoint blockade agent and a retinoid such as all-trans retinoic acid (e.g. claims 8, 19, and 25-29).  A person of skill in the art would at once envisage at least inhibitors of CTLA-4, PD-1 and PD-L1 as immune checkpoint blockade agents commonly used in cancer treatment.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



15. Conclusion: no claim is allowed.



16. The following prior art is cited of record as teaching certain elements of the claimed invention, and various combinations of such elements:

US Pat. Pubs No. 20080025972, 20100221247, 20110182978, 0150290224, 20050131063, 20150210769, 20150118222, 20150297695, 20150166661, 20150377882, 20140341917, 20150190506, 20170112800, 20150290092, 20150139937, 20140294806, 20090142337.

US Patents No. 8673914, 8410175, 8404665, 7678391, 6946484, 6689810, 6610660, 5700830, 8784795.


17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644